PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/335,158
Filing Date: 20 Mar 2019
Appellant(s): Morovic et al.



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. (US PgPub 20160151979).
Regarding claim 1: Urban discloses a method [Abstract] comprising: 
identifying, using a processor [necessary for executing CAD, p0015], within data for use in printing, a first element set associated with a first print addressable area, wherein elements of the element set are each associated with a print instruction [assignment of one of the printing materials or one of the printing materials colors to a voxel can e.g. be provided by a half-toning algorithm ... a printing material color quantization is performed for each voxel of at least the surface layer voxel set. This means that the quantization can be performed for each surface voxel of the surface layer voxel set. Quantization can e.g. be performed by traversing the set of voxels to be quantized, wherein the currently selected voxel is quantized, p0034 & p0039], 

identifying, using the processor, a second print addressable area as a candidate print addressable area for error diffusion, the second print addressable area being associated with a second element set [quantization can introduce a color error on the voxel (selected voxel) which has been quantized ... apply an error diffusion filter which distributes the color error value to selected neighboring voxels. Numerous error diffusion filters can be used for this purpose, p0044 & p0048]; 
scaling, using the processor, an error associated with the selection of the element from the first element set based on a criterion, and diffusing, using the processor, the scaled error to elements of the second element set [color error value is distributed among voxels within a predetermined neighborhood of the respective layer voxel ... maximum admissible printing material color value of the support material color-related entry is smaller than the maximum admissible printing material color value of the printing material color-related entries ... the value of the support material color-related entry is provided by scaling a desired support material color value to the range of 0 (inclusive) to the maximum admissible color value of the support material color-related entry ... the half-toning algorithm can be chosen such that support material is only used to construct or provide interior voxels or such that a number of voxels of a set of 
Regarding claim 2: Urban discloses the method according to claim 1 in which the first and second element sets comprise, respectively, first and second material coverage vectors, in which each element of the element set is associated with a value indicating a probability that the print material or print material combination identified by the element is applied to a print addressable area [use least one support material with a first support material color to support the construction of the printing object ... the arrangement of materials in the surface region but also in interior regions is taken into account for providing a desired colorization of the printing object, p0019 & p0024], wherein the criterion for scaling comprises a value associated with an element in the first material coverage vector and a value associated with the corresponding element in the second material coverage vector [assignment of a printing material to the respective voxel can be based on the set of quantized printing material colors ... If more than one entry of the quantized set is assigned to a maximal value, the printing material which corresponds to said entry with the lowest color error value can be assigned to the voxel ... the value of the support material color-related entry is provided by scaling a desired support material color value to the range of 0 (inclusive) to the maximum admissible color value of the support material color-related entry, p0045-0049 & p0135]. 
Regarding claim 5: Urban discloses the method according to claim 1 in which diffusing the error comprises: determining, using the processor, a third print addressable area in which the error associated with the selection of the element from the first element set is voxels [i.e. more than one voxel thereby representing both a second and a third print addressable area.  Since the diffused error is being sent to multiple voxels, then each voxel will receive some proportion of the scaled error] within a predetermined neighborhood of the respective layer voxel ... possible to apply an error diffusion filter which distributes the color error value to selected neighboring voxels ... wherein the value of the support material color-related entry is provided by scaling a desired support material color value to the range of 0 (inclusive) to the maximum admissible color value of the support material color-related entry, p0045-p0048 & p0135]. 
Regarding claim 7: Urban discloses the method according to claim 5 in which the scaled error is diffused in in accordance with a weighting value associated with the second print addressable area and the third print addressable area, the weighting value indicative of the proportion in which the scaled error is to be diffused in the associated print addressable area [neighborhood can contain a selected number of voxels in the vicinity of the selected voxel [i.e. more than one voxel thereby representing both a second and a third print addressable area.  Since the diffused error is being sent to multiple voxels, then each voxel will receive some proportion of the scaled error], wherein a weight can be assigned to each neighboring voxel from the selected number. The color error value or the product of the weight and the color error value can e.g. be added to or subtracted from the un-quantized printing color value of the neighboring voxels of the neighborhood can e.g. be provided by a neighboring or adjacent voxel located above the selected voxel and/or neighboring or adjacent voxel ahead of the selected voxel and/or a neighboring or adjacent voxel above and behind the selected voxel with reference to a local coordinate system, p0046-0048]. 
Regarding claim 8: Urban discloses the method according to claim 1 in which the second print addressable area is a spatial neighbour of the first print addressable area [color error value is distributed among voxels within a predetermined neighborhood of the respective layer voxel ... neighborhood can contain a selected number of voxels in the vicinity of the selected voxel, wherein a weight can be assigned to each neighboring voxel from the selected number ... voxels of the neighborhood can e.g. be provided by a neighboring or adjacent voxel located above the selected voxel and/or neighboring or adjacent voxel ahead of the selected voxel and/or a neighboring or adjacent voxel above and behind the selected voxel with reference to a local coordinate system, p0045-0047]. 
Regarding claim 9: Urban discloses a processing apparatus, comprising: 
a memory; a processor coupled to the memory [necessary for executing CAD, p0015]; 
a material selection module [control data for a 3D printing device can be generated wherein the control data is used to control the printing process, p0016] stored on the memory and configured to cause the processor to: 
receive data for use in printing, the data characterising a print addressable area associated with a respective element set, wherein elements of the element set are each associated with a print instruction [assignment of one of the printing materials or one of 
select, from a first element set, an element for a first print addressable area [quantized printing material colors can be represented as a vector which can be referred to as quantized printing material color vector ... In the case where more than one printing material colors are quantized to the maximal value, a method for determining, which printing material to assign to the selected voxel can be applied, p0049-0050]; and 
an error diffusion module stored on the memory and configured to cause the processor to: scale an error associated with the selection from the first element set based on a criterion, and diffuse the scaled error to at least a second print addressable area characterised in data for use in printing and associated with a second element set [maximum admissible printing material color value of the support material color-related entry is smaller than the maximum admissible printing material color value of the printing material color-related entries ... the value of the support material color-related entry is provided by scaling a desired support material color value to the range of 0 (inclusive) to the maximum admissible color value of the support material color-related entry ... the half-toning algorithm can be chosen such that support material is only used to construct or provide interior voxels or such that a number of voxels of a set of connected support material voxels is smaller than a predetermined support material 
Regarding claim 12: Urban discloses the processing apparatus according to claim 9 in which the error diffusion module is to diffuse a proportion of the scaled error to an element set of each of a plurality of print addressable areas [color error value is distributed among voxels within a predetermined neighborhood of the respective layer voxel ... neighborhood can contain a selected number of voxels in the vicinity of the selected voxel, wherein a weight can be assigned to each neighboring voxel from the selected number. The color error value or the product of the weight and the color error value can e.g. be added to or subtracted from the un-quantized printing color value of the neighboring voxel, p0045-0046 & p0135]. 
Regarding claim 13: Urban discloses the processing apparatus according to claim 9, further comprising a print apparatus to carry out a print operation according to the print control data [control data for a 3D printing device can be generated wherein the control data is used to control the printing process, p0016]. 
Regarding claim 14: the instructions herein have been executed or performed by the method of claim 1 and are therefore likewise rejected.
Regarding claim 15: Urban discloses the non-transitory machine readable medium according to claim 14 wherein the instructions further cause the processor to determine print instructions for three-dimensional printing [Before printing, e.g. in a modelling step, a model of the 3D printing object can be created, e.g. by computer aided design (CAD). A model can also be generated by 3D-scanning with captured color texture data, p0015-0016].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban as applied above in view of Gondek (US Patent 5949965).
Regarding claim 6: Urban discloses the method according to claim 5.
Urban appears to fail to disclose where the scaled error is diffused in equal proportions to the second print addressable area and to the third print addressable area. 
Gondek discloses in a related system from a related field of endeavor [Abstract] where the scaled error is diffused in equal proportions to the second print addressable area and to the third print addressable area [Any error derived from the pixel (i.e., dot position) being processed (e.g., pixel 70) is diffused to the subsequent horizontal pixel 71 and to the adjacent vertical pixel 72. The proportion of the error diffused is 1/2 (50%) to each of these adjacent pixels. The determination whether or not to print a dot at that subsequent dot position 71 or 72 will then be based on whether the desired intensity plus the error exceeds a threshold, col. 5 lines 56-63].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the error diffusion of Urban the support for where the scaled error is diffused proportionally to the second print addressable area and to the third print addressable area as disclosed by Gondek because it addresses the placement of colorant in a manner to create a more visually appearing result.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban as applied above in view of Morovic et al. (US PgPub 20100214576).
Regarding claim 18:  Urban discloses the method according to claim 1.

	Morovic discloses in a related system from the same field of endeavor [Abstract] where it is well-known to utilize a Neugebauer Primary Area Coverage (NPac) vector in halftone error diffusion [Halftone Area Neugebauer Separation (HANS) ... device state error diffusion (DSED) is utilized as one example of a halftoning technique, p0018 & p0031].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Urban the utilization of the Neugebauer Primary Area Coverage (NPac) vectors as disclosed by Morovic because it has a host of benefits derived from the fact that NPac members represent NP area coverage percentages and relate linearly to changes in the resulting printing process product's measurements as discussed by Morovic in at least paragraph 0043.

Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Urban as applied above in view of Morovic et al. (WO2016/068915).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
Regarding claim 19:  Urban discloses the method according to claim 1.
Urban does not appear to disclose wherein the element sets each comprise a Material Volume coverage (Mvoc) vector.
Morovic discloses in a related system from the same field of endeavor [Abstract] wherein the element sets each comprise a Material Volume coverage (Mvoc) vector [3D halftoning may become a combination of values of a representation of the object, such as area coverage vectors for ink(s)/material(s), p0026 & p0035].

Claims 3, 4, 10, 11, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


(2) Response to Argument
The appellant argues: Claims 1. 2, 5, 7-9 and 12-15 are patentable over Urban: Appellant notes that claim 1 recites two distinct highlighted steps: (1) “scaling, using the processor, an error associated with the selection of the element from the first element set based on a criterion;” and (2) “diffusing, using the processor, 
The process of scaling” is defined and explained in Appellant’s specification as follows. 
Scaling the error may comprise determining a ratio of the value associated with an element in the second and first material coverage vectors. The ratio may be determined by dividing the value associated with an element in the second material coverage vector by a value associated with a corresponding element in the first material coverage vector. The ratio may then be multiplied by a corresponding element of the error vector, thereby generating a scaled error value for transforming a corresponding element of the second material coverage vector. (Appellant’s specification, paragraph 0023).
Despite the separate nature and recitation in claim 1 of error scaling and error diffusion, the Action improperly treats the two elements of claim together as follows. With reference to Urban, the Action states:
scaling, using the processor, an error associated with the selection of the element from the first element set based on a criterion, and diffusing, using the processor, the scaled error to elements of the second element set [color error value is distributed among voxels within a predetermined neighborhood of the respective layer voxel... maximum admissible printing material color value of the support material color-related entry is smaller 
As cited here, Urban only describes error diffusion. There is no teaching or
suggestion in Urban of first, scaling the error and then “diffusing, using the processor, the scaled error to elements of the second element set.” (Claim 1) (emphasis added).
The Action seems to be assuming that scaling is inherent in any error diffusion. According to the Advisory, “Error diffusion, by its own nature, diffuses [i.e. distributes] an error to surrounding pixels/voxels. These diffused fractional values are scaled to some particular fractional value based on some criteria as previously discussed in the Office Action dated 11/9/2020 [also see US Patent 6999201 to Shimizu where a diffusion ratio, i.e. scaled error amount, is applied] as explicitly disclosed by Urban.” (Advisory Action, p. 2). 

The Action also cites to U.S. Pat. No. 6,999,201 to Shimizu as teaching “where a diffusion ratio, i.e., scaled error amount, is applied” and as evidence that error diffusion inherently includes some scaling. However, Shimizu never describes the diffusion ratio as a “scaled error amount,” as does the Advisory Action. Again, the Action has gone beyond the broadest reasonable interpretation of the term “scaling” seeking to allege that scaling is inherent in error diffusion. It isn’t, and even if it were, as noted above, that would not impact claim 1. 
See pages 10-12 of the appeal brief.
In response: The appellant argues that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular scaling process that is different than the common scaling of an error) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The claim language as presented is broader than the presented argument.  Error diffusion, by its own nature as defined by one of ordinary skill in the art, diffuses [i.e. distributes] an error to surrounding pixels/voxels.  These diffused fractional values are scaled to some particular fractional value [see Urban 0045-0046] based on some criteria [see Urban para. 0130-0138] before being diffused.  In the Advisory Action dated 1/28/2021, Shimizu, US Patent 6999201, is only referenced as evidence of the Examiner’s position as to what is well-known in the art with regards to the nature of error diffusion.  That being that it scales the error to some particular fractional value based on some criteria before actually being diffused to surrounding pixels/voxels.  Shimizu is not relied upon to otherwise meet any particular limitation of the present application.
In Urban, the error that has been introduced by the quantization process is scaled in some manner to be distributed to surrounding voxels.  Since the error value is distributed to a plurality of voxels, that value necessarily is broken into some portion of the value itself.  Thus, some scaling process occurs to decide how this error is to be distributed.  Then, a final value that is distributed to each of the neighboring voxels is determined in view of the weight having been previously assigned to the surrounding voxels.  The diffusing is the action taken after the final value determination is calculated reflective of what is to be rendered.  Urban explicitly discloses a scaling step using a criterion and a diffusing step as required by the limitations of claims 1, 7 and 14.  Specifically, The neighborhood can contain a selected number of voxels in the vicinity of the selected voxel, wherein a weight can be assigned to each neighboring voxel from the selected number. The color error value or the product of the weight and the color error value can e.g. be added to or subtracted from the un-quantized printing color value of the neighboring voxel.”  Urban determines how the error amount is to be diffused to neighboring voxels [i.e. a plurality of voxels] by scaling the error in consideration of the weight assigned thereto [p0054-0046].  Then, the error amount for diffusing to each neighboring voxel is calculated and subsequently diffused [p0130-0138].  The citations of Urban in the Final Office Action dated 11/17/2020 as well as those cited in the Advisory Action dated 1/28/2021, detailing the “criteria” of the colorant distribution when the scaling of the quantization error is diffused to the surrounding voxels.  
It is clearly disclosed in Urban discloses the steps as argued by the appellant.

The appellant argues: Next, the Advisory Action cites to Urban as describing the following, “wherein the value of the support material color-related entry is provided by scaling a desired support material color value to the range of 0 (inclusive) to the maximum admissible color value of the support material color-
Accordingly, Urban cannot anticipate claim 1. Respectfully, to anticipate a claim, a reference must teach each and every element of the claim, and “the identical invention must be shown in as complete detail as contained in the ... claim” MPEP 2131 citing Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 2 USPQ2d 1051 (Fed. Cir. 1987) and Richardson v. Suzuki Motor Co., 868 F.2d 1226, 9 USPQ2d 1913 (Fed. Cir. 1989) (emphasis added). Moreover, “[t]he prior art reference—in order to anticipate under 35 U.S.C. § 102— must not only disclose all elements of the claim within the four comers of the document, but must also disclose those elements ‘arranged as in the claim.’” NetMoneyln v. Verisign, (Fed. Cir. 2008) (quoting Connell v. Sears, Roebuck & Co., 722 F.2d 1542 (Fed. Cir. 1983)). 
In the present case, Urban does not teach the claimed subject matter with each and every claimed element in the same amount of detail or as arranged in the claim. Consequently, because the reference fails to satisfy the requirements for anticipating claim 1, the rejection of claim 1 and its dependent claims should not be maintained.
See pages 12 and 13 of the appeal brief.
In response: Claims 1, 7 and 14 each include where the error is scaled according to a criterion and then the “scaled error” is diffused.  As discussed above, Urban is scaling the error to the surrounding voxels utilizing a criteria.  Urban’s disclosed scaled error is integral with the criteria that is applied.  The discussion in as provided in the Advisory Action discusses the criterion of the scaling of the error that is previously discussed in at least paragraphs 0045-0046 as cited in the rejection of the Final Office Action. 
Urban meets each claim limitation as presented with an analogous amount of detail as necessitated by each limitation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The appellant argues: Additionally, various dependent claims of the application recite subject matter that is further patentable over the cited prior art. Claim 2 is one such example.
The method according to claim 1 in which the first and second element sets comprise, respectively, first and second material coverage vectors, in which each element of the element set is associated with a value indicating a probability that the print material or print material combination identified by the element is applied to a print addressable area, wherein the criterion for scaling comprises a value associated with an element in the first material coverage vector and a value associated with the corresponding element in the second material coverage vector.
 As highlighted here, claim 2 recites that “a value associated with an element in the first material coverage vector and a value associated with the corresponding element in the second material coverage vector” are used to determine the criterion for scaling “an error associated with the selection of the element from the first element set.” (Claim 1). Thus, claim 2 further defines the “scaling” that occurs in claim 1. 
Specifically, in claim 1, we have “a first element set associated with a first print addressable area, wherein elements of the element set are each associated with a print instruction” and a second element set associated with “a second print addressable area as a candidate print addressable area for error diffusion.” In claim 2, “the first and second element sets comprise, respectively, first and second material coverage vectors.” 
As stated, the second print addressable area is a candidate to receive error diffusion of an error associated with the first print addressable area. The error in question is “an error associated with the selection of [an] element from the first element set” associated with the first print addressable area. (Claim 1). In claim 1, that error is scaled before being diffused, and the scaling is “based on a criterion.” 
In claim 2, that criterion for the scaling is further defined as follows: “the criterion for scaling comprises a value associated with an element in the first material coverage vector and a value associated with the corresponding element 
... Urban is describing assigning a printing material to a particular voxel and selecting that printing material to match a desired color of the object being printed. Thus, the material best matching the desired color is used, i.e., “the printing material which corresponds to said entry with the lowest color error value can be assigned to the voxel.” (Id). This has nothing to do with establishing a criterion for scaling an error prior to diffusing the error, let alone the further details of setting that criterion recited in claim 2. 
There is nothing in Urban that suggests a “criterion for scaling [an error value prior to error diffusion, where the criterion] comprises a value associated with an element in the first material coverage vector [associated with a first address where the error occurred] and a value associated with the corresponding element in the second material coverage vector [associated with a candidate address to receive error diffusion form the first address].” (Claim 2). The Action is reading much more into Urban than is actually there. 
See pages 13-16 of the appeal brief.
In response: The appellant’s argument presented appears based on the preceding position that a scaled error is not taught.  This is not found persuasive as discussed above with regards to claim 1] is then diffused accordingly.  
In the second limitation group of claim 2, the claim portion is directed at the criteria to be considered in the scaling limitation of claim 1.  As discussed above, Urban discloses [p0046 as cited] scaling where “The neighborhood can contain a selected number of voxels in the vicinity of the selected voxel, wherein a weight can be assigned to each neighboring voxel from the selected number. The color error value or the product of the weight and the color error value can e.g. be added to or subtracted from the un-quantized printing color value of the neighboring voxel.”  Urban subsequently discusses how, once the first and the second element sets are associated, the criteria for scaling the error is then further related to the material color values.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an error value prior to error diffusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The argued limitation, an error value prior to error diffusion, is not reflected in the claim 

The appellant argues: claim 9 again recites to “scale an error associated with the selection from the first element set based on a criterion” and to “diffuse the scaled error to at least a second print addressable area characterised in data for use in printing and associated with a second element set.” As demonstrated above with respect to claim 1, Urban does not teach or suggest scaling an error and diffusing the scaled error.  
Thus, for at least the same reasons, the rejection of claim 9 should not be maintained. Consequently, because the reference fails to satisfy the requirements for anticipating claim 9, the rejection of claim 9 should not be maintained. 
See pages 16 and 17 of the appeal brief
In response: As discussed above with regard to claims 1, 7 and 14, Urban explicitly discloses scaling the error based on a criterion.  The appellant’s arguments appear to primarily rest on their allegation that Urban does not disclose scaling an error.  However, as discussed above, Urban explicitly teaches this limitation.  Urban also explicitly discloses where the scaled error that is diffused to the neighboring voxel is characterized in the data for use in printing, 

The appellant argues: Additionally, claim 9 recites “wherein the scaled error is diffused to elements in the second element set such that the elements in the second element set do not change.” This is explained in Appellant’s specification, paragraph 0065. The Action fails to address how this limitation is satisfied by the cited references. For at least this additional reason, the rejection of claim 9 should not be maintained.
` See page 17 of the appeal brief
In response: In the citation of this limitation, the Examiner includes where Urban discloses “... maximal color value can e.g. correspond to 1, wherein the minimal color value can correspond to 0 ... quantization can introduce a color error on the voxel (selected voxel) which has been quantized ... quantization can e.g. be a threshold-based quantization ... minimal printing material color value can e.g. be assigned if the printing material color value is smaller than or equal to the predetermined threshold value, p0041-0044 & p0048.”  Thus, when the error that is diffused is considered based on the color value of the receiving voxel.  This is interpreted such that when a voxel is has a minimal color value of zero (0) or the maximum color value of one (1), any diffused error will not result in a change as the voxel will remain as previously determined.

The appellant argues: claim 14 similarly recites to “scale an error associated with selected print instruction for a first print addressable area for use to transform print instructions associated with candidate second and third print addressable areas.” As demonstrated above with respect to claim 1, Urban does not teach or suggest scaling an error and diffusing the scaled error.  
Thus, for at least the same reasons, the rejection of claim 14 should not be maintained. Consequently, because the reference fails to satisfy the requirements for anticipating claim 9, the rejection of claim 14 should not be maintained
` See pages 17 and 18 of the appeal brief
In response: The argument by the appellant is based on the argument tenants presented regarding claim 1 above.  The Examiner’s response is therein likewise maintained because the scaling of the error and the subsequent diffusing of the scaled error is explicitly taught by Urban.

The appellant argues: claims 6, 18 and 19 are patentable by virtue of their dependency.
See page 18 of the appeal brief
In response: the rejection of claims 6, 18 and 19 is maintained because the arguments presented with regards to the independent claims from which claims 6, 18 and 19 depend are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
Conferees:
/MOHAMMAD H GHAYOUR/       Supervisory Patent Examiner, Art Unit 2672                                                                                                                                                                                                 
/MIYA J WILLIAMS/    Acting Supervisory Patent Examiner of Art Unit 2677     
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.